DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-14, 16-24 are pending; claims 2, 5, 10, 18 are withdrawn.
This action is Non-Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As such, claims 8-9 “means” with functional limitations are interpreted as invoking 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6-7, the limitations of “where the device is further configured to record a marker on the EEG” and “wherein recording the marker on the EEG in the device is configured to be initiated by placing a permanent magnet close to the device” are rejected for lack of adequate written description. The claim amounts to a functional limitation of the device, but the disclosure as filed contains no description of how such functions are achieved but merely repeats the claim features. This amounts to unlimited functional limitation. How are the features of the device structured to allow for such functions? Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. See MPEP 2173.05(g).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7, “where the device is further configured to record a marker on the EEG” and “wherein recording the marker on the EEG in the device is configured to be initiated by placing a permanent magnet close to the device” renders the claims indefinite. The claim amounts to a functional limitation of the device, but the disclosure as filed contains no description of how such functions are achieved but merely repeats the claim features. This amounts to unlimited functional limitation, however, there is no clear-cut indication of how such functions are achieved.  How are the features of the device structured to allow for such functions? See MPEP 2173.05(g) Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. As such, the metes and bounds of the claim are not clear which renders the claim indefinite.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8-9, 14, 16-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US 7,346,391) in view of Pless et al. (Pless, US 2003/0004428) and Giftakis et al. (Giftakis, US 2006/0229686).
Regarding claim 1, Osorio teaches a device, which is implantable in a person, and records an electroencephalograph (EEG) of the person (see entire document, especially abstract, col. 8 lines 49-53), said device comprising; 
(a) a container enclosing an energy storage module, control logic, memory(see entire document, especially Figure 11, interpreted to read on the structure formed of 178, 68, 182 forming container, which includes 86 control mechanism and 100 power mechanism. Figure 13B, col. 3  lines 44-49, col. 4 lines 18-45 storage mechanism, see also similar structures of Figures 16A), the container being configured to be implanted extracranially between a scalp and a skull of the person (see entire document, especially Figures 9A-9B, 11, container capable of such implantation location); 
(b) an extracranial electrode (see entire document, especially col. 19 lines 53-55 “It is to be understood that the housing mechanism 41 may be equipped with various types of sensors/sensing devices designed to sense electrical, chemical, mechanical, thermal, magnetic, optical, or other activity indicative of brain, organ, or body state.” col. 4 lines 50-62 “Output mechanisms may include, but are not limited to, devices that may be activated by the control mechanism (or any other device in communication with the output mechanism), such as electrodes placed in or over (intracranially, cranially, or extracranially) the brain, or, in or over the spinal cord, its roots or nerves for delivery of electrical currents, catheters connected to a medicament injector such as a pump, a warning mechanism providing any type of sensory stimulus (including light, audio, vibration, or low-voltage stimulation), a mechanism configured to deliver sound, ultrasound, electromagnetic waves, or some other interactive phenomena, including biofeedback.” col.  25 lines 16-24 “One skilled in the art will also appreciate that the sensors that obtain signals representative of brain or body state of the subject may also be located outside of the brain 56, possibly inside the housing mechanism 41 itself (e.g., an accelerometer), elsewhere in the subject's body (e.g., a heart monitor), or may even be external and attached to (e.g., a scalp electrode) or separate from the subject's body (e.g., an infrared motion sensor, video or audio recordings, or thermographic images).”); 
(c) a subcranial probe coupled to the container and configured to be inserted through an opening into the skull of the person, the subcranial probe comprising a subcranial electrode (see entire document, especially Figure 11 and Figures 16A-D, any one or more section or structure in element 43 couple to/with electrodes is interpreted to read on probe and which is coupled to element 178 directly or indirectly though other structures. see also  Figure 13, using like structures from Figure 16A of at least one of 216 elements 220, 218. col. 20 lines 21-24 “The recording and or stimulating contacts 216 may include one or more penetrating-type contacts 218, surface-type contacts 220, or combination surface/depth contacts 228.” see also like structures of Figure 16A-D): and 
(d) a seal disposed around the subcranial probe(see entire document, especially abstract sealing mechanism, see example Figure 3 element 55)) wherein the seal is adapted to prevent electric current from passing between the extracranial electrode and the subcranial electrode, (see entire document, especially col. 9 lines 15-17 “includes a sealing mechanism for providing a fluid-tight seal between a housing mechanism thereof and the subject's skull”, col. 12 lines 14-27 “To the extent presently feasible or necessary for a particular application, an interface system 40 of the present invention includes at least one housing mechanism 41 for interfacing with the brain and/or other organs of the subject as generally shown in FIGS. 1 through 19. The housing mechanism 41 generally includes an intraosseous housing mechanism 43 configured and structured to be spaced in a cavity 45 formed in a subject's skull 47; attaching means 53 configured and structured to attach the intraosseous housing mechanism 43 to the subject's skull 47; sealing means 55 structured and configured to provide a fluid-tight seal between the intraosseous housing mechanism 43 and the subject's skull 47, dura mater 139, brain 56, and/or scalp 150;” the fluid tight seal structurally meets the claimed seal and thus also naturally provides for the intended result to prevent electric current from passing around the intercranial portion);
However, the limitations of the container enclosing an EEG amplifier and the extracranial electrode disposed on an exterior surface of the container are not directly taught.
Pless teaches a related system for seizure sensing and detecting as well as EEG sensing (see title and abstract, Figures 1-2, [0013], [0040]), and teaches the application of a extracranial housing containing electronics, including an EEG amplifier to amplify signals as well as other signal processing (see entire document, especially Figures 2, 4-6 420/422, [0087], [0095], [0097]), and further Pless teaches similar electronic components to Osorio including an energy storage module (see entire document, especially Figure 4 432), control logic (see entire document, especially Figure 4 428), memory (see entire document, especially Figure 4 426), and that teaches different mechanisms for sensing and stimulation, which preferably is bipolar sensing although monopolar is still possible (see [0086], [0095], [0097]); lastly, Pless teaches that housing can be different shapes or sizes, and that known alternative locations for implanting a housing exist (see [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an EEG amplifier structure in order to allow for low level signals to be amplified and allow for further processing as is common is EEG and other physiological signal processing applications.
Giftakis teaches a related system for sensing EEG and stimulating therapy (see abstract), and teaches that it is common and known to have a reference electrode on an exterior case of an implanted housing to act as an indifferent electrode (see [0006]-[0007], Figure 2 reference 14, [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an electrode on an external surface of the implanted housing in order to allow for a reference electrode as is known in the art to make EEG measurements of an implanted system.
Regarding claim 3, the limitations are met by Osorio in view of Pless and Giftakis, where the combination teaches where EEG is recorded between the subcranial electrode and the extracranial electrode (see Osorio Figure 11, abstract, col. 8 lines 49-53, Figure 13, using like structures from Figure 16A of at least one of 216 elements 220, 218. col. 20 lines 21-24 “The recording and or stimulating contacts 216 may include one or more penetrating-type contacts 218, surface-type contacts 220, or combination surface/depth contacts 228.” see Giftakis see [0006]-[0007], Figure 2 reference 14, [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an electrode on an external surface of the implanted housing in order to allow for a reference electrode as is known in the art to make EEG measurements of an implanted system. 
Regarding claim 4, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches where the energy storage module is a battery (see entire document, especially col. 5 lines 12-16).
Regarding claim 8, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches a means implemented in the control logic of sending recorded EEG data to an external device (see entire document, especially Figure 4, Figure 13B, col. 17 line 66-col. 18 line 17 “For example, an antenna arrangement 190 as shown in FIG. 4, may be used in a manner as known to those skilled in the wireless communication art.”).
Regarding claim 9, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches where the means of sending the recorded EEG is configured to transmit through wireless telemetry (see entire document, especially Figure 4, Figure 13B, col. 17 line 66-col. 18 line 17 “For example, an antenna arrangement 190 as shown in FIG. 4, may be used in a manner as known to those skilled in the wireless communication art.”).
Regarding claim 14, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches the device comprises a removable anchor shaft that allows for stereotactic implantation of the device (see entire document, especially Figures 5A, 8A-B, 16A  elements 132, 144, 134, 271 reasonably read on removable anchor shafts which allow for the stereotactic implantation).
Regarding claim 16, the limitations are met by Osorio in view of Pless and Giftakis, where the combination teaches where the container is configured to tilt relative to the subcranial probe, to allow the subcranial portion to pass through the skull at an angle that is not perpendicular to the skull (see entire documents, especially Osorio Figures 11, 16A-D, Pless Figure 2, such intended use is a capability of the claimed container as the structures are capable of being tilted with the contour of the skull bones and thus, the change in angle by change in skull curvature will naturally tilt and lead to subcranial portion being at angles that are not 90 degrees. This is achievable through the material choice of the housing allowing for tilting to conform to contour of the skull as discussed in Osorio col. 6 line 55-64 “To improve fitting and to evenly distribute the pressure exerted by the device on the scalp as well as to improve comfort and decrease the probability of soft tissue erosion, a portion of the housing mechanism may be made of, or incorporate into its structure, soft, pliable, biocompatible material (e.g., silicon), or the housing mechanism may be encased in, or padded/fitted with such material. Constructing portions of the housing mechanism with this type of material can also enable the housing mechanism to better conform to the shape of the subject's skull.”).
Regarding claim 17, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches where the subcranial probe is configured to proceed a distance into the person's brain (see entire document, especially Figures 11, 16A, structure 217 and one element of 218 or 228).
Regarding claim 19, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches where the probe is configured to penetrate the person's dura (see entire document, especially Figures 11, 16A, one element of 218 or 228 capable of penetrating the dura).
Regarding claim 20, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches the device is configured to be used to localize seizure focus (intended use, the device of Osorio is capable of such focused localization of seizure sensing and responsive stimulation, see entire document, col. 3 lines 3-13, col. 8 lines 49-53, col. 20 lines 10-24, col. 20 lines 52-66).
Regarding claim 21, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches wherein the container is generally disk-shaped (see Figure 11 and 16, the container structures are round and have flat portion which reasonably meets the claimed shape). In addition, generally a change in shape is recognized as prima facie obviousness as a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 22, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches wherein the subcranial probe is generally transversely oriented with respect to the container (see Figure 11 and 16).
Regarding claim 23, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches wherein the extracranial electrode is integral to the container (see Figure 11 and 16).
Regarding claim 24, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches wherein the subcranial probe comprises a plurality of subcranial electrodes (see entire document, especially Figures 11 and 16, Figure 13, using like structures from Figure 16A of at least one of 216 elements 220, 218. col. 20 lines 21-24 “The recording and or stimulating contacts 216 may include one or more penetrating-type contacts 218, surface-type contacts 220, or combination surface/depth contacts 228.” see also like structures of Figure 16A-D).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US 7,346,391) in view of Pless et al. (Pless, US 2003/0004428) and Giftakis et al. (Giftakis, US 2006/0229686) as applied to claim 1 above, and further in view of Libbus et al. (Libbus, US 2006/0241697).
Regarding claim 6, the limitations are met by Osorio in view of Pless and Giftakis, where Osorio teaches a means for recording the EEG (see entire document, especially col. 4 lines 18-45 storage mechanism), except the limitations of the where the device is further configured to record a marker on the EEG and store the marker to the memory are not directly taught.
Libbus teaches a similar system related to measuring nervous system signals and providing stimulation to a patient (see entire document, especially Figure 7), and teaches a technique to record user triggered markers along with sensed data via processor functions which reasonably teaches the limitations the device is further configured to record a marker on the EEG and store the marker to the memory (see entire document, especially Figure 7, Figure 4, [0055] In various embodiments, the neural markers 433 are stored in a memory 444 in preparation for later display or other manipulation. Some embodiments store neural markers in response to a trigger. For example, the neural markers can be stored periodically or intermittently based on preprogrammed time intervals. The illustration includes a user trigger 445 which is used to trigger a storage of a neural marker. Within an implantable device, an example of a user trigger is a reed switch capable of being actuated by placing a magnet outside of a the body proximate to the implantable device. The illustration also includes a trigger 446 in the feature extractor 431, which is used to trigger storage of a neural marker in response to a predetermined extracted feature, such as amplitude, for example. In some embodiments, the memory 444 is adapted to store a neurogram that is associated with the neural marker. The neurogram can be derived from a waveform memory or buffer 435. For example, the recorded neurogram can be for a predetermined or user-selected period of time, and can include waveforms associated with the time immediately before and/or immediately after a neural marker. The neural marker, and neurogram if available, can be displayed 442 or transmitted via transceiver 443 to another device at a later date.). Based on the teaching of Libbus, one of ordinary skill in the art would look to improve Osorio in view of Pless and Giftakis, as modified, with a trigger to acquire neurological markers along with EEG signals to allow for further review by the patient or clinician caring for the patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way in order to record user input of an event trigger with the physiological signal occurring during such event. 
Regarding claim 7, the limitations are met by Osorio in view of Pless and Giftakis and Libbus, where Libbus teaches wherein recording the marker on the EEG in the device is configured to be initiated by placing a permanent magnet close to the device (see entire document, especially Figure 7, Figure 4, [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way in order to record user input of an event trigger with the physiological signal occurring during such event.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US 7,346,391) in view of Pless et al. (Pless, US 2003/0004428) and Giftakis et al. (Giftakis, US 2006/0229686)as applied to claim 1 above, and further in view of Mirro et al. (Mirro, US 2013/0261706).
Regarding claim 12, the limitations are met by Osorio in view of Pless and Giftakis, except the limitations of the device comprises a speaker configured to deliver audible information is not directly taught.
Mirro teaches a similar system that can sense and stimulate neural tissue (see entire document, especially Figure 7, [0046]), and includes teaching the usage of a perceivable stimulus in addition to a stimulator which may include a speaker, which reasonably reads on the limitations of the device comprises a speaker configured to deliver audible information (see entire document, especially Figure 6, [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a speaker in the implantable device in order to notify a patient or clinician caring for a patient of an adverse alarm condition associated with the patient.
Regarding claim 13, the limitations are met by Osorio in view of Pless and Giftakis and Mirro, where Mirro teaches the speaker is configured to indicate recording start, recording stop, battery level, or EEG marker set (speaker is merely an output device, such that what is claimed is an intended use of the speaker and is met by the speaker structure being present as such structure is capable of outputting such indications; see entire document, especially Figure 6, [0060] e.g. low power).

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims and specification filed 12/27/2021; and IDS filed 10/13/2021, 11/17/2021, 12/27/2021, 2/8/2022, 5/24/2022.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are partially persuasive due to the amendments to the claims. However, the amendments to claims 6-7 create different issues. If the issues cannot be resolved by the original description, then the claims may need to be canceled.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to the claims; the rejection is withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shalev et al. (Shalev, US 2008/0033509) and Carpentier (US 2010/0168826) teach features as discussed in prior actions which is still pertinent to the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791